Citation Nr: 1746554	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-36 092	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral cataracts.  

2.  Entitlement to an initial rating in excess of 10 percent for glaucoma.  

3.  Entitlement to service connection for an eye disability, to include loss of eyesight, but excluding cataracts and glaucoma, to include as due to in-service exposure to non-ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from June 1946 to October 1949.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision (eye disability) by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a June 2013 rating decision (bilateral cataracts) by the RO in Cheyenne, Wyoming. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in December 2015.  A transcript of that hearing is of record.

In December 2016, the Board remanded the issue of entitlement to service connection for an eye disability, to include loss of eyesight and glaucoma, but excluding cataracts, to include as due to in-service exposure to ionizing radiation, for additional development.  A May 2017 rating decision granted entitlement to service connection for glaucoma and assigned an initial rating of 10 percent effective October 4, 2010.  However, there are other diagnoses pertaining to the eye that were not granted by the May 2017 rating decision and; therefore, the issue of entitlement to service connection for an eye disability, to include loss of eyesight, but excluding cataracts and glaucoma, remains on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

To the extent that additional evidence has been associated with the record after the May 2017 Supplemental Statement of the Case, the evidence is either duplicative or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 10 percent for glaucoma and entitlement to service connection for an eye disability, to include loss of eyesight, but excluding cataracts and glaucoma, to include as due to in-service exposure to non-ionizing radiation, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral cataracts do not manifest in corrected visual acuity of 20/50 and 20/40 in the other eye, and the most probative evidence shows that the cataracts do not manifest in impairment of visual fields. 


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral cataracts have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes 6027, 6066 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the VA medical examinations in this case, the Veteran contends that they are not accurate as the reports do not show that he has visual field loss and were completed by optometrists and not an ophthalmologist, as requested by the Board's February 2016 remand.  First, the VA examination reports contain complete examinations of the eyes and relevant findings pertaining to the eyes to rate the Veteran's bilateral cataracts.  In addition, the March 2016 VA eyes examination report shows that the Veteran has visual field loss, but that it is attributed to his service-connected glaucoma, not his service-connected cataracts.  Further, the Board's February 2016 remand requested an examination be performed by an ophthalmologist pertaining to the claim for service connection for eye disability, not specifically to address the claim for an increased rating for cataracts.  Nonetheless, the Board finds that the March 2016 VA examination report is adequate concerning the symptoms and manifestations of the Veteran's cataracts.  The March 2016 VA examiner, an optometrist, provided a complete eye examination, to include visual acuity testing, has approximately 18 years of experience, requisite medical expertise and knowledge, and provided an opinion that the visual field loss is due to the glaucoma and not the cataracts.  Thus, the Board may proceed with a decision on the merits.  

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment.  38 C.F.R. § 4.79.  Postoperative cataracts without a replacement lens are evaluated based on aphakia.  Id.  In this case, the Veteran's bilateral cataracts are postoperative with replacement lens and are evaluated based on visual impairment.  

In this case, the clinical findings of record, including the VA and private medical treatment records, do not show that corrected visual acuity is 20/50 in one eye and 20/40 in the other eye or worse to warrant a compensable or higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).  The March 2013 VA examination report showed findings of 20/40 in both eyes for distance and near vision.  The March 2016 VA examination report reflects the same findings.    

Visual impairment may also be rated based on impairment of visual fields.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2016).  However, the most probative evidence of record indicates that the visual field loss is due to the Veteran's service-connected glaucoma, not his cataracts.  Specifically, the March 2016 VA examiner stated that the glaucoma symptoms included the loss of visual fields of the left eye as the right eye did not have any loss of visual fields on examination.  In addition, the VA examiner noted that the Veteran's decrease in visual acuity or other visual impairment, if present, was attributable to glaucoma.  When asked if the Veteran's decrease in visual acuity or other visual impairment was due to his cataracts, the examiner responded "no."  The examiner explained that the loss of visual fields in the left eye was at least as likely as not due to glaucoma.  The examiner noted that the Veteran had cataract surgery in 1991 for the left eye and 2000 for the right eye and that vision in each eye was 20/20 in 2004-13 years after cataract surgery in the left eye and 4 years after the right eye.  The Board assigns great probative value to the March 2016 VA examiner's opinion concerning whether the Veteran's cataracts manifest in visual impairment, specifically the loss of visual fields, as the examiner reviewed the record, cited to evidence in the record, has medical expertise and knowledge, examined the Veteran, and provided an opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, a compensable initial rating is not warranted for impairment of visual fields.   

The Board recognizes the Veteran's assertions that he experiences visual field loss.  This is not in dispute.  However, the visual field loss has been attributed to the Veteran's glaucoma, not his cataracts.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to opine as to how much visual field loss he experiences or whether such symptoms are due to his cataracts or glaucoma.  Such is a complex medical question, which cannot be resolved by lay persons.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this respect, the Board assigns greater probative value to the March 2016 VA examiner's opinion for the reasons outlined above.  

In sum, there is no identifiable period that would warrant a compensable initial rating at any time during the appeal period and staged ratings are not appropriate. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  In light of the above, a preponderance of the evidence is against the claim for a compensable initial rating for bilateral cataracts.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board adds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with respect to the claim for a higher rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable initial rating for bilateral cataracts is denied.


REMAND

Following the Board's December 2016 remand, a May 2017 rating decision granted entitlement to service connection for glaucoma.  A Supplemental Statement of the Case (SSOC) was issued in May 2017 pertaining to the issue for entitlement to a compensable initial rating for cataracts.  A SSOC was not issued concerning the issue of entitlement to service connection for eye disability, to include loss of eyesight, excluding glaucoma and cataracts, as directed by the Board's remand and additional evidence consisting of private medical treatment records and VA medical treatment records has not been considered.  A remand is required for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 19.31.  

Further, as the issue for service connection for eye disability, to include loss of eyesight, excluding glaucoma and cataracts, must be remanded, the Board finds that an addendum VA medical opinion would be helpful.  In this respect, an addendum opinion to the March 2016 VA examination report was obtained in May 2016.  However, since that time, additional private medical treatment records have been associated with the claims folder, which include a diagnosis of vitreous degeneration pertaining to the left eye.  In addition, the March 2016 and May 2016 opinions acknowledged the Veteran's diagnosis of blepharitis and the March 2016 VA examiner indicated it was not related to cataracts, but neither examiner provided an adequate opinion as to whether it is related to the Veteran's active service.  Accordingly, an addendum opinion must be requested from the May 2016 ophthalmologist, if available.

In addition, the Board finds that the issue of entitlement to an initial rating in excess of 10 percent for glaucoma must be remanded for a Statement of the Case (SOC).  Again, a May 2017 rating decision granted service connection for glaucoma and assigned a 10 percent initial rating for continuous medication pursuant to Diagnostic Codes 6099-6012 with an effective date of October 4, 2010.  The Veteran submitted a timely notice of disagreement with respect to the assigned initial rating for glaucoma later that month.  The Board notes that the May 2017 SSOC denied entitlement to a compensable rating for cataracts and appeared to consider visual impairment pertaining to both glaucoma and cataracts.  However, the issue of entitlement to a higher initial rating for glaucoma is not yet ripe for appellate review.  A SOC must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case pursuant to a notice of disagreement received with respect to the May 2017 rating decision concerning the issue of entitlement to an initial rating in excess of 10 percent for glaucoma.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the matter to the Board for appellate review.

2.  Request an addendum opinion from the May 2016 ophthalmologist, if available, or another ophthalmologist as to the Veteran's claimed eye disability, other than glaucoma and cataracts.  The claims folder must be reviewed by the examiner.  After a review of the claims folder, the examiner is asked to address the following:  

* Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disorder (including blepharitis and vitreous degeneration, loss of visual acuity (excluding glaucoma and cataracts), diabetic retinopathy, irregular pupil, and iris transillumination, is related to the Veteran's active service, including having witnessed explosion of an A bomb without protective eye wear and associated exposure to non-ionizing radiation. 

* Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed eye disorder (including blepharitis and vitreous degeneration, loss of visual acuity (excluding due to glaucoma and cataracts), diabetic retinopathy, irregular pupil, and iris transillumination, is proximately due to, or chronically aggravated by, service-connected cataracts and/or glaucoma.

Rationale must be provided for each opinion reached.  The examiner must discuss the Veteran's statements that he experienced difficulty with his vision after the explosion and was given glasses and told he may have some condition of the retina.

3.  Thereafter, readjudicate the issue of entitlement to service connection for an eye disability, to include loss of eye sight, but excluding cataracts and glaucoma, to include as due to in-service exposure to non-ionizing radiation.  If the benefit sought remains denied, issue a Supplemental Statement of the Case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


